Name: Commission Regulation (EEC) No 659/87 of 4 March 1987 concerning the stopping of fishing for salmon by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 63/ 16 Official Journal of the European Communities 6. 3 . 87 COMMISSION REGULATION (EEC) No 659/87 of 4 March 1987 concerning the stopping of fishing for salmon by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4036/86 of 22 December 1986 allocating quotas between Member States for vessels fishing in Swedish waters (3), provides for salmon quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject tq quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of salmon in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1987 ; whereas Denmark has pro ­ hibited fishing for this stock as from 28 February 1987 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of salmon in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1987. Fishing for salmon in the waters of ICES division III d (Swedish waters) by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 376, 31 . 12 . 1986, p . 4. O OJ No L 376, 31 . 12 . 1986, p . 83 .